1    John R. Manning
     Attorney at Law
2    1111 H Street, Suite 204
     Sacramento, CA 95814
3    (916) 444-3994
     Fax (916) 447-0931
4    jmanninglaw@yahoo.com

5    Attorney for Defendant
     COLIN RYAN-BARBOUR
6

7                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
8

9    UNITED STATES OF AMERICA,               )   Case No.: 2:16 CR 039 JAM
                                             )
10                      Plaintiff,           )   STIPULATION AND ORDER CONTINUING
                                             )   JUDGMENT AND SENTENCING
11   vs.                                     )
                                             )   Date:    March 12, 2019
12   YANEZ-BARBER et al.,                    )   Time:    9:15 a.m.
                                             )   Judge:   Honorable John A. Mendez
13                      Defendants.          )
                                             )
14

15         The parties hereby stipulate the following:

16
           1. Judgment and sentencing in this matter is presently set for March 5,
17
              2019.   Counsel for the parties request the date for judgment and
18
              sentencing be continued to March 12, 2019 at 9:15 a.m.      Assistant
19
              U.S. Attorney Jason Hitt has been advised of this request and has no
20
              objection.    U.S. Probation has also been advised of this request and
21
              has no objection.    The parties request the Court adopt the following
22
              schedule pertaining to the presentence report:
23
              Judgment and Sentencing date:                                  3/12/19
24
              Reply, or Statement of Non-Opposition:                         3/5/19
25
              Motion for Correction of the Presentence Report
26            Shall be filed with the Court and served on the
              Probation Officer and opposing counsel no later
27            than:                                                          2/26/19

28            The Presentence Report shall be filed with the



                                                  1
1               Court and disclosed to counsel no later than:            n/a

2               Counsel’s written objections to the Presentence
                Report Shall be delivered to the probation officer
3               and opposing Counsel no later than:                      n/a

4               The Presentence Report shall be filed with the
                Court And disclosed to counsel no later than:            n/a
5
             IT IS SO STIPULATED.
6

7    Dated: February 19, 2019                   /s/ John R. Manning
                                                JOHN R. MANNING
8                                               Attorney for Defendant
                                                Colin Ryan-Barbour
9

10
     Dated:   February 19, 2019                 McGregor W. Scott
11                                              United States Attorney

12                                               /s/ Jason Hitt
                                                 JASON HITT
13                                               Assistant United States Attorney

14

15
                                           ORDER

16
              The Court, having received, read, and considered the
17

18
     stipulation of the parties, and good cause appearing therefrom,

19   adopts the stipulation of the parties in its entirety as its
20   order.     IT IS SO FOUND AND ORDERED this 19th day of February,
21
     2019.
22

23                                               /s/ John A. Mendez_______
24
                                                 HONORABLE JOHN A. MENDEZ
                                                 UNITED STATES DISTRICT COURT
25

26

27

28



                                                2
